                                                                                             FIL ,,"'i
                                                                                          r--=-=:..__~--''·-'
                                    UNITED STATES DISTRICT COURT
                                                                                              MAR 12          2020]
                                  SOUTHERN DISTRICT OF CALIFORN                    -,;u,9'i{;,8/,' ~~-f~ cut, -1
                                                                                              /l--""'··=' ,_.,,i-   C/:,Ui·ORN/A

UNITED STATES OF AMERJCA,                                                                                              '"--'UTv
                                                                 Case No. 19-CR-4225-DMS

                                              Plaintiff,
                    vs.
                                                                 JUDGMENT OF DISMISSAL
JULIA MARJE REYNOLDS,

                                            Defendant.


IT APPEARJNG that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or


 •     the Court has granted the motion of the Government for dismissal, without prejudice; or


 •     the Court has granted the motion of the defendant for a judgment of acquittal; or


 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       Ct 1-21:952, 960 - Importation of Methamphetamine (Felony)

 lZI   Ct 2 - 21 ·952 960 - Importation of Heroin (Felony)




 Dated:     ?>) l l I;2..ol-.:>
                                                             Hon. Allison H. Goddard
                                                             United States Magistrate Judge
